DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 07/29/2021. Claims 7 and 9-13 are pending in the application. Claims 7 and 9-13 have been rejected as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint circuitry”, however, no support for such limitation/term is provided in the specification. Applicant has changed the phrase “control device” to “control circuitry” in order to have this limitation not being interpreted under § 112(f) (see Non-final rejection dated 04/29/2021 for details). However, nowhere in the specification has the applicant recited any circuitry to control an operation of the motor. Further clarification and appropriate corrections are respectfully requested. Claims 9-13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 7. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7, in lines 11-13, recites: “when the control mode is set in the concentric contraction exercise mode, the control circuitry obtains exercise load data generated during a concentric contraction exercise based on an operating condition of the motor” and in lines 18-20 recites: “when the control mode is set in the concentric contraction from the operating condition of the motor” and it is not clear how these two limitations are different. In other words, it appears that the limitations recited in lines 18-20 are redundant (same as/very similar to the limitations recited in lines 11-13, other than the use of the term “from” instead of “based on”). Further clarification and appropriate corrections are respectfully requested. Claims 9-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US 2004/0106502 A1) in view of Van der Merwe (US 2013/0345025 A1) and Mangseth et al. (US 5,186,695).

Sher teaches the resistance exerted on the pedals (14) by the generator (20) can be detected and processed by means of the control unit (30), wherein the resistance exerted on the pedals is proportional to a current flowing through the element Q10, and that the control unit sends a signal to the instrument (40) to show the workout of the user (¶ [33]). As such, various exercise data can be obtained. However, Sher is silent about the exercise data being exercise load data (as defined by ¶ [0016] of the specification) obtained based on/from an/the operating condition of the motor. 
Regarding claim 7, Van der Merwe teaches an exercise apparatus comprising; pedals rotated by an exerciser (32), a motor (44), a control circuitry (46 with 34, ¶ [47], [52]) connected to the motor in order to control an operation of the motor (¶ [43]-[44]), the apparatus can provide the user with concentric and eccentric exercise training 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sher’s invention with obtaining exercise load data obtained from an operating condition of the motor as taught by Van der Merwe in order to accurately measure user’s performance data/exercise load data and inform the user of his/her performance data/exercise load data (i.e. applied torque) to enable the user adjust his/her performance to improve upon such performance. 

Sher as modified by Van der Merwe is silent about when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data indicating a target value of an eccentric contraction exercise, which is based on the exercise (load) data generated during the concentric contraction exercise, on a display device, and Reply to Office Action of April 29, 2021when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data obtained by multiplying a coefficient by the exercise (load) data generated during the concentric contraction exercise on the display device.  
Regarding claim 7, Mangseth teaches an apparatus comprising: exercise accessories (i.e. 26-27, 29-37) engageable and some rotatable by a user, connected to an output shaft of a power head (11), a servo motor (200) connected to the output shaft and a control circuitry connected to the motor in order to control an operation of the motor (abstract, col. 12 lines 18-68, col. 13 lines 20-23), wherein a control mode of the control circuitry can be a concentric contraction exercise mode, in which load/resistance concentric/eccentric exercise mode. The patient moves the tool in the selected direction of motion with a selected allowed shaft torque value. At the ROM limit position, the system actively drives the tool back toward the opposite ROM limit position and the patient resists that movement”, col. 33 line 50 – col. 34 line 42 recites: “For the resist [eccentric] phase…the system also enforces a dynamically changing torque limit based on a percentage of the peak torque exerted by the patient during the constant velocity [concentric] phase…The percentage value entered [by the therapist] is used by the operating program in an algorithm to determine the torque limit for the resist phase of each repetition of the exercise based on the peak torque measured during the constant velocity phase of the repetition…As an alternative to the setting of a single value of maximum return phase torque based on peak torque captured during concentric exercise phase, the system…could be programed to capture the shaft torque versus position on the concentric phase and dynamically change the maximum torque limit during the eccentric return phase so that that at each position, the maximum torque is a preselected percentage of the stored torque value at that position”), and Reply to Office Action of April 29, 2021when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data obtained by multiplying a coefficient by the exercise (load) data generated during the concentric contraction exercise on the display device (Figs. 30-34, col. 20 lines 25-60, col. 28 lines 42-47, col. 29 lines 59-68, col. 33 line 50 – col. 34 line 42, the set percentage (i.e. 110% or 120%) is considered to be the coefficient)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sher’s invention in view of Van der Merwe such that when the control mode is set in the eccentric contraction exercise mode, the control device displays data indicating a target value of an eccentric contraction exercise, which is based on the exercise load data generated during the concentric contraction exercise, on a display device/and Reply to Office Action of April 29, 2021when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data obtained by multiplying a coefficient by the exercise load data generated during the concentric contraction exercise on the display device as taught by Mangseth in order to provide a further safety factor and prevent the user from overexertion in the latter stages of exercise repetition (see Mangseth col. 34 lines 25-28). 

Regarding claim 9, Sher as modified by Van der Merwe and Mangseth teaches wherein, when the control mode is set in the eccentric contraction exercise mode, the control circuitry obtains exercise load data generated during an eccentric contraction exercise from the operating condition of the motor, and displays the exercise load data generated during the eccentric contraction exercise on the display device, in addition to 

Regarding claim 10, Sher as modified by Van der Merwe and Mangseth teaches wherein the data obtained by multiplying the coefficient by the exercise (load) data generated during the concentric contraction exercise are calculated by multiplying the coefficient by a maximum value of the exercise (load) data generated within a single rotation of the pedals during the concentric contraction exercise (Mangseth: Figs. 30-34, col. 20 lines 25-60, col. 28 lines 42-47, col. 29 lines 59-68, col. 33 line 50 – col. 34 line 42).    
Regarding claim 11, Sher as modified by Van der Merwe and Mangseth teaches wherein the data obtained by multiplying the coefficient by the exercise (load) data generated during the concentric contraction exercise are calculated by multiplying the coefficient by a maximum value of the exercise (load) data generated within a single rotation of the pedals during the concentric contraction exercise (Mangseth: Figs. 30-34, col. 20 lines 25-60, col. 28 lines 42-47, col. 29 lines 59-68, col. 33 line 50 – col. 34 line 42).      
Regarding claim 12, Sher as modified by Van der Merwe and Mangseth teaches wherein, when the control mode is set in the eccentric contraction exercise mode, the control circuitry obtains the exercise load data generated during the eccentric contraction exercise from the operating condition of the motor (Van der Merwe: Fig. 3, ¶ .   

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sher in view of Van der Merwe and Mangseth as applied to claim 7 above, and further in view of Parviainen (US 5,331,851). 
Regarding claim 13, Sher as modified by Van der Merwe and Mangseth teaches wherein, when the control mode is set in the eccentric contraction exercise mode, the control circuitry obtains the exercise load data generated during the eccentric contraction exercise from the operating condition of the motor and displays various data (Sher: ¶ [23], ¶ [33]; Van der Merwe: Fig. 3, ¶ [10], ¶ [13], ¶ [22], ¶ [55]-[56], ¶ [63], ¶ [77], claims 34, 39 and 47; Mangseth: Figs. 30-34, col. 20 lines 25-60, col. 28 lines 42-47, col. 29 lines 59-68, col. 33 line 50 – col. 34 line 42).
Sher as modified by Van der Merwe and Mangseth is silent about displaying a transition of at least one of a maximum value, a minimum value, an average value, a 
Regarding claim 13, Parviainen teaches an exercise apparatus that displays on the display device a transition of at least one of a maximum value, a minimum value, an average value, a variance, and a standard deviation, and a total variance and a total standard deviation of all angles in relation to the exercise load data for each rotation of the pedals/repetition of lever arm (16) (Fig. 10, col. 13 line 58 – col. 14 line 32, note: as much as applicant has shown displaying a transition of at least one of a maximum value, a minimum value, an average value, a variance, and a standard deviation, and a total variance and a total standard deviation of all angles in relation to the exercise load data for each rotation of the pedals/repetition of lever arm, Parviainen also teaches such in Fig. 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sher’s invention in view of Van der Merwe and Mangseth with displaying on the display device a transition of at least one of a maximum value, a minimum value, an average value, a variance, and a standard deviation, and a total variance and a total standard deviation of all angles in relation to the exercise load data for each rotation of the pedals as taught by Parviainen in order to inform the user better of his/her progress in performance and enable the user/trainer make the necessary adjustments/changes to the user’s exercise program reach a desired goal and prevent the user from potential injuries from overexertion. 

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding claim 1 and that the applied art (Mangseth) does not teach that the control circuitry obtains exercise load data generated during a concentric contraction exercise based on an operating condition of the motor, and the control circuitry displays data obtained by multiplying a coefficient by the exercise load data, the Examiner would like to mention the followings. As stated above, claim 7 has been rejected under 35 U.S.C. § 103 as being unpatentable over Sher in view of Van der Merwe and Mangseth. As also shown above, Sher teaches the resistance exerted on the pedals by the generator (hence concentric mode) can be detected and processed by means on the control unit, wherein the resistance exerted on the pedals is proportional to a current flowing through the element Q10 and the control unit sends a signal to the instrument 40 to show the workout of the user (¶ [33]). As such, various exercise data can be obtained and displayed. Sher, however, is silent about the exercise data being exercise load data obtained from an operation condition of the motor. Applicant in ¶ [16] of the specification defines “exercise load data” and recites: “The exercise load data are information representing the load strength (the muscular strength) generated by the legs of the exerciser while rotating the pedals 30, and more specifically information representing the torque or wattage (the work rate) generated by the legs of the exerciser at each rotation angle”. Van der Merwe, however, has been used to teach such limitation. Van der Merwe teaches an apparatus that can provide the user with concentric and eccentric exercise training (see above for details), wherein the The exercise apparatus may include one or more sensors that are configured to detect motion of the pedals and the apparatus may be configured to calculate the position of each pedal from its speed and to calculate the load exerted by the person on each pedal in the first direction, from the pedal's position and the torque in the motor”. As such, Van der Merwe teaches obtaining exercise load data (exercise load data as defined in ¶ [16] of applicant’s specification) generated (during a concentric contraction exercise) based on/from an/the operating condition of the motor (please see other cited portions of Van der Merwe for further details). As stated above, Sher as modified by Van der Merwe is silent about when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data indicating a target value (i.e. torque limit) of an eccentric contraction exercise which is based on the exercise (load) data generated during the concentric contraction exercise on a display device/when the control mode is set in the eccentric contraction exercise mode, the control circuitry displays data obtained by multiplying a coefficient by the exercise (load) data generated during the concentric contraction exercise on the display device. Mangseth, teaches an apparatus that provides the user concentric contraction exercise and eccentric contraction exercise modes (see above for details) and that a torque measuring means produces a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,244,441 to Dempster et al. (Pertinent to claim 7).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784          

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784